Citation Nr: 0731223	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  03-18 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Newark, New Jersey



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied and final claim of entitlement to 
service connection for an acquired psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied and final claim of entitlement to 
service connection for bilateral hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied and final claim of entitlement to 
service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Yim, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from August 1966 to February 1967, from June 1967 to July 
1967, and from August 1968 to September 1968.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal of a 
November 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Newark, New Jersey.  

This decision reopens the psychiatric disorder service 
connection claim.  The reopened claim, along with issues 
numbered 2 and 3 above, are REMANDED to the RO via the 
Appeals Management Center, in Washington, D.C.  The appellant 
will be notified if he needs to take further action.  


FINDINGS OF FACT

1.  Since discharge from ACDUTRA, the appellant 
unsuccessfully sought service connection for an acquired 
psychiatric disorder numerous times.  The Board most recently 
denied the claim in May 1989.  The appellant did not seek 
Board reconsideration of the May 1989 decision.      

2.  In May 2001, the appellant filed an informal claim 
seeking to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, claimed as a 
neuropsychiatric condition.  Following November 2002 notice 
of the rating decision denying the psychiatric disorder claim 
on the grounds that new and material evidence was not 
submitted and of his appeal rights, the appellant perfected 
an appeal on that matter.  

3.  Evidence submitted since May 1989, on the issue of 
service connection for an acquired psychiatric disorder, is 
neither cumulative nor redundant of evidence previously 
submitted; and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The May 1989 Board decision denying service connection 
for an acquired psychiatric disorder is final.  38 U.S.C.A. § 
4004(b) (1988); 38 C.F.R. § 19.104 (1988).

2.  New and material evidence has been received since May 
1989 to reopen the claims of entitlement to service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence (Psychiatric Disorder)

A Board decision is final and not subject to revision on the 
same factual basis unless new and material evidence is 
presented.  38 U.S.C.A. § 4004(b) (1988); 38 C.F.R. § 19.104 
(1988); 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1991); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New and material evidence is evidence not previously 
submitted to agency decision-makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the claim.  38 C.F.R. § 3.156(a) (2001); see 
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  Evidence 
submitted to reopen is generally presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curiam).  
All evidence received since the last final disallowance is 
considered.   Evans, 9 Vet. App. at 283.

The Board notes that 38 C.F.R. § 3.156(a) was amended, but 
the new version, as now found in 38 C.F.R. § 3.156 (2007), 
applies to claims filed on or after August 29, 2001.  Because 
the appellant filed a claim to reopen before then, the 
earlier version, discussed above, applies.  No other standard 
than that articulated in the regulation applies to a 
determination of whether evidence is new and material.  Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The RO initially denied service connection for an acquired 
psychiatric disorder in April 1983.  Since then, the RO 
adjudicated that claim multiple times, unsuccessfully.  The 
Board, too, has adjudicated the claim, most recently, in May 
1989.  See 38 C.F.R. §§ 19.104, 19.193 (1989).  A Board 
letter dated July 27, 1989 informed the appellant that its 
May 1989 decision is final; that he must either submit to the 
RO new and material evidence seeking to have his claim 
reopened, or request Board reconsideration of the May 1989 
decision.  

The appellant did not take either action thereafter until May 
2001, when he, through his representative, filed an informal 
claim seeking to reopen the claim, characterized as a claim 
of entitlement to service connection for a neuropsychiatric 
condition.  The RO denied the claim in November 2002.  In 
November 2002, the appellant was notified of the rating 
decision and of his appeal rights.  He subsequently perfected 
an appeal and the matter is now before the Board.           

Based on the foregoing, the May 1989 Board decision is the 
last final decision on the issue of service connection for an 
acquired psychiatric disorder.  New and material evidence 
must have been received after May 1989, to enable the Board 
to reopen the claim and have jurisdiction to review the 
underlying service connection claim.  


The Board concludes that new and material evidence has been 
submitted since May 1989.   The appellant in this case had 
ACDUTRA service only.  In cases where a claimant had only 
ACDUTRA service, to establish service connection for an 
acquired psychiatric disorder, the evidence must show that a 
disease or injury resulting in current disability was 
incurred during active service or, if pre-existing, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2007).  Active military 
service includes any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. §§ 101(24), 106, 1100, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.6(a) and (c) (2007).  Presumptive 
service connection does not apply unless the claimant meets 
the definition of "veteran".  See, e.g., Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  In this case, the 
appellant has only ACDUTRA, and has not been disabled (or 
died) from disease or injury incurred or aggravated in the 
line of duty.  Hence, the presumption of service connection 
for chronic disability does not apply.

Prior denial of service connection for an acquired 
psychiatric disorder was based essentially on lack of 
clinical bases on which to conclude that the claimed 
psychiatric condition, claimed variously over the years to 
include as a nervous condition and diagnosed to include 
schizoaffective disorder and paranoid schizophrenia, was 
incurred or aggravated in ACDUTRA.  Evidence added to the 
record during the instant appeal period includes the May 2004 
letter from a licensed social worker (P. Schessler) who began 
treating the appellant in 1976.  He opined that, based on his 
assessment of the appellant's response to his military 
experiences and review of the available medical reports, the 
appellant appears to have experienced "physical and 
emotional stress" in the military.  He concluded by stating 
that, if the appellant's symptoms were not fully addressed 
when reported to military superiors, then he "would have 
carried untreated psychological lesions with him when he 
reentered civilian life."  Although Mr. Schessler did not 
explicitly opine on etiology, the substance of his May 2004 
letter suggests an etiological link between the appellant's 
psychiatric disability and an injury, disease, or event 
during ACDUTRA.  As the key evidentiary gap in this case 
concerns evidence of etiological connection between ACDUTRA 
service and claimed psychiatric impairment, the Board 
concludes that the record after May 1989 contains new and 
material evidence in the form of Mr. Schessler's May 2004 
report.  That report is neither cumulative nor redundant, and 
it is significant because it indicates that there could be 
some basis for an etiological link between ACDUTRA and the 
appellant's psychiatric problems.  Mr. Schessler's May 2004 
letter is sufficiently different from his March 1984 
statement, previously considered, to constitute new and 
material evidence.  In his March 1984 statement, he had 
indicated that, as far as he could determine, the appellant's 
need for psychiatric care "coincided with emotional problems 
experienced in the Marine Corps" and mentioned evidence of 
paranoid ideation emerging while the appellant was in "boot 
camp."

Based on the foregoing, the Board concludes that there is a 
basis to reopen the previously denied claim of entitlement to 
service connection for an acquired psychiatric disorder.  The 
claim is reopened and is granted only to this extent.  

In light of the favorable decision reopening this claim, the 
Board need not determine whether VA fulfilled its duty to 
notify and assist the claimant in reopening the claim, 
including notice of the "new and material evidence" 
standard and what evidence is needed to reopen the previously 
denied psychiatric disorder claim (38 C.F.R. § 3.156(a); Kent 
v. Nicholson, 20 Vet. App. 1 (2006)).  As it is acting 
favorably thereon, any defect in terms of notice or 
assistance on that issue is harmless error.  See generally 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. § 
20.1102 (2007).  


ORDER

Having received new and material evidence on the previously 
denied claim of entitlement to service connection for an 
acquired psychiatric disorder, the claim is reopened.  The 
appeal is granted only to this extent.  




REMAND

The Board concludes that the reopened claim for service 
connection for an acquired psychiatric disorder and the two 
"new and material evidence" issues must be remanded for 
further evidentiary development as set forth below.
  
Psychiatric Disorder 

The record indicates that there are records pertinent to the 
appellant's psychiatric condition to be secured before 
readjudication.  After as many of such records are associated 
with the claims file, the appellant should be provided an 
opportunity to undergo a VA compensation and pension (C&P) 
examination to determine the nature and etiology of his 
psychiatric condition.  

First, as noted above, P. Schessler indicated that he began 
treating the appellant in 1976.  The record indicates that, 
as of May 2004, Mr. Schessler was associated with Bloomfield 
Psychotherapy and Mental Health Consultants.  Prior attempts 
to secure the records of that facility apparently were 
unsuccessful.  In light of the Board's conclusion that Mr. 
Schessler's May 2004 letter constitutes new and material 
evidence to reopen the claim, clinical records from 
Bloomfield Psychotherapy and Mental Health Consultants are 
material to this claim and further reasonable attempt should 
be made to secure any such records that exist and are 
available.  

Second, the claims file indicates that the appellant has been 
receiving medical care at the East Orange, New Jersey, VA 
medical facility.  Any missing, and more recent, VA clinical 
records should be secured while this case is on remand 
status.  Note, in particular, that, in late September 2006, 
the appellant indicated that he was seen several times 
earlier that month for psychiatric problems, but only some of 
the records of such visits appear to be in the claims file.     

Third, the record, which includes June 2007 Board hearing 
testimony, indicates that the appellant began receiving 
Social Security Administration (SSA) disability compensation 
benefits in the late 1970s.  The appellant reported that his 
SSA benefits were based on psychiatric impairment.  On 
remand, copies of the SSA administrative law judge decision 
and supporting evidence should be secured.  

Also, during remand, the appellant should be asked to 
identify any sources of non-duplicative evidence, 
particularly clinical evidence, concerning his psychiatric 
problems.  For instance, the claims file includes evidence of 
treatment at Mountainside Hospital in 2001.  If the appellant 
had additional treatment at that facility, then missing 
clinical records therefrom should be secured.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability;  (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).

Because the appellant has a current psychiatric disability 
for which he has received treatment, and Mr. Schlesser 
suggests that he may have suffered an event, injury, or 
disease during service, an examination should be scheduled to 
determine whether the appellant has a current psychiatric 
disability that is related to his military service.  The 
appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).  



Hearing Loss and Tinnitus 

As discussed in connection with reopening of the psychiatric 
disorder claim, where, as here, a claimant has only ACDUTRA 
service, the evidence must show that a disease or injury 
resulting in current disability was incurred during active 
service or, if pre-existing, was aggravated therein.  

Before the issues of whether new and material evidence has 
been received to reopen the hearing loss or tinnitus claims 
can be readjudicated, VA must ensure that it complies with 
the duty to assist the appellant in securing evidence he 
identified as pertinent to his claim.  Specifically, in VA 
Form 21-4142 signed in late September 2006, the appellant 
indicated that he was seen by Dr. Anthony Rossi on August 31, 
2006 and September 16, 2006 for ear-related problems, 
including tinnitus specifically.  The record does include Dr. 
Rossi's records, including audiology reports, dated between 
February 2004 and September 2006, but not specifically 
evidence of care on the two dates identified by the 
appellant.  Thus, at this time, the Board cannot be certain 
that it has complied with its duty to assist.  On remand, 
complete clinical records from Dr. Rossi should be associated 
with the claims file.            

Accordingly, the appeal is REMANDED for the following 
actions:

1.  Contact Bloomfield Psychotherapy and 
Mental Health Consultants and secure 
complete copies of all clinical records 
dated in and after 1976.  

2.  Ensure that any missing, and more 
recent, VA clinical records are associated 
with the claims file.  Note that the 
appellant reported in late September 2006 
that he was seen several times for 
psychiatric problems.  

3.  Contact the Social Security 
Administration and obtain complete copies 
of the SSA administrative law judge 
decision and supporting exhibits or 
evidence.  Note that the appellant 
reported that he began receiving SSA 
benefits in the late 1970s.    

4.  Inform the appellant that he must 
explicitly identify the sources of any 
evidence concerning his psychiatric 
problems whose records are not presently 
in the claims file and are not otherwise 
addressed in this remand order if he 
desires VA assistance in securing the 
missing items.  If he responds with such 
information, then assist him in securing 
the missing items consistent with 
controlling law and regulations.  
Associate with the claims file any such 
items secured.      

5.  Ensure that complete records of Dr. 
Anthony Rossi are secured and associated 
with the claims file.   

6.  Schedule the appellant for an 
examination to determine the current 
diagnosis of all psychiatric disorders 
present and whether any is related to his 
military service.  The claims folder 
should be available to, and reviewed by, 
the examiner.  The examination report 
should include an opinion, for each 
diagnosis given, as to whether at least as 
likely as not (i.e., probability of 50 
percent or greater) that the diagnosis is 
related to a disease, injury, or event 
during the appellant's ACDUTRA.

7.  After completing the above, 
readjudicate the three issues on appeal.  
If any benefit sought remains denied, then 
issue a Supplemental Statement of the Case 
and afford the appellant and his 
representative an opportunity to respond 
to it.  Then, if in order, return the 
appeal to the Board for further review.        

The appellant is advised that the failure to report for a VA 
medical examination, if scheduled, could result in a denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2007).  He has the right to submit additional evidence and 
argument on matters remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

All claims remanded by the Board or the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


